Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1 objected to because of the following informalities: The limitation “first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data” recited twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim3 is already recited in the independent claim1 (see last limitation).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,748,580 in view of Tokutake US 2011/0249861. 
	The claim of the patent does not disclose but Tokutake discloses a second selection screen including the candidate image that is displayed as a candidate for a frame image to be selected; a second operation receiver to receive an instruction indicating a switch from the first selection screen to the second selection screen or a switch from the second selection screen to the first selection screen([0021],  user interface(operation receiver) configured to display plurality  of object and receive an input  corresponding to one of the plurality of displayed object images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a user interface to display plurality of object as Tokutake in order to allow the user to visually confirm and select a desired object image accurately.

Patent No. 10,748,580
Application No. 16/923,251
Claim1 recites an information processing apparatus comprising: a display;

an operation receiver to receive an instruction indicating a switch of a candidate image from a user;
a storage to store movie data from which still image data is generated; 
and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen including the candidate image that is displayed as a candidate for a frame image to be selected, first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, 







and second marker information indicating a position of a frame marked automatically based on a feature in the plurality of frames composing the movie data,
and a user interface for selecting whether or not to display the first marker information on the selection screen; 
and move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where  the 
operation receiver receives the instruction;







wherein the first marker information and the second marker information are displayed in a manner that makes the first marker information and the second marker 
information visually distinguishable from each other.


a first operation receiver to receive an instruction indicating a switch of a candidate image from a user; 
a storage to store movie data from which still image data is generated; 
and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen being a first selection screen including the candidate  image that is displayed as a candidate for a frame image to be selected, 
and first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, or a second selection screen including the candidate image that is displayed as a candidate for a frame image to be selected, first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, 
and second marker information indicating a position of a frame marked automatically based on a feature in the plurality of frames composing the movie data; 



and move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where the first operation receiver receives the instruction; and
a second operation receiver to receive an instruction indicating a switch from the first selection screen to the second selection screen or a switch from the second selection screen to the first selection screen;
wherein the first marker information and the second marker information are displayed in a manner that makes the first marker information and the second marker information visually distinguishable from each other.


wherein the first marker information and the second marker information are displayed in a manner that makes the first marker information and the second marker 
information visually distinguishable from each other.
Claim3 recites  the information processing apparatus according to claim 1, 
wherein the first marker information and the second marker information are displayed in a manner that makes the first marker information and the second marker information visually distinguishable from each other.
Claim2 recites the information processing apparatus according to claim 1, wherein the selection screen further includes playback position information indicating the frame position of the candidate image and time axis information provided corresponding to a 


Claim5 recites the information processing apparatus according to claim 1, wherein the second marker information is given only to a representative frame position in a case where the feature is detected within a certain period.
Claim4 recites the information processing apparatus according to claim 1, wherein the second marker information is given to one frame selected from a group of frames automatically detected based on the feature in each period.
Claim6 recites the information processing apparatus according to claim 1, wherein the second marker information is given to one frame selected from a group of frames automatically detected based on the feature in each period.
Claim5 recites the information processing apparatus according to claim 1, wherein a maximum number of pieces of the second marker information simultaneously displayed 


an operation receiver to receive an instruction indicating a switch of a candidate image from a user;
a storage to store movie data from which still image data is generated; 
and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen including the candidate image that is displayed as a candidate for a frame image to be selected,
 first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, 
and second marker information indicating a position of a frame marked automatically 
and a user interface for selecting whether or not to display the first marker information on the selection screen; 
and move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where  the 
operation receiver receives the instruction;
wherein the first marker information and the second marker information are displayed in a manner that makes the first marker information and the second marker 
information visually distinguishable from each other.

a first operation receiver to receive an instruction indicating a switch of a candidate image from a user
a storage to store movie data from which still image data is generated; 
and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen including the candidate image that is displayed as a candidate for a frame image to be selected, and
first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, 
and/or second marker information indicating a position of a frame marked automatically 



move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where the first operation receiver receives the instruction; and
a second operation receiver to receive an instruction indicating a selection whether the second marker information is displayed on the selection screen.

user interface for selecting whether or not to display the first marker information on the selection screen;
Claim9 recites the information processing apparatus according to claim 8, wherein the second operation receiver is a user interface which is included in the selection screen.
Claim1 recites… 


.


	Allowable Subject Matter
Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484